DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Applicant’s response filed May 13, 2021 has been received and entered into the application file.  All arguments have been fully considered.  Claims 1-4 and 6-24 are currently pending.  Claims 1, 6-10, 13, 15, 19 and 22-24 are currently amended.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Rejection Withdrawn
RE: Rejection of Claim 21 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite:
Claims 15 and 19 have been amended to recite the term “measuring”. Thus the rejection of Claim 21 is withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Rejection Withdrawn
RE: Rejection of Claims 1-4, 13-18, 23 and 24 under 35 U.S.C. § 101 because the claimed invention is directed to nonstatutory subject matter:
Claims 1 and 15 have been amended to require measuring local compressive buckling, thus the claims recite something significantly different than a judicial exception.
Therefore, the rejection under 35 USC 101 is withdrawn.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Rejections Withdrawn
RE: Rejection of Claims 15-18 and 23-24 under 35 U.S.C. 103 as being unpatentable over Mansour, in view of Jin;
Rejection of Claims 1-5, 8-14, 19-20 and 22 under 35 U.S.C. 103 as being unpatentable over Mansour, in view of Jin and Scaglione;
Rejection of Claims 6 and 7 under 35 U.S.C. 103 as being unpatentable over Mansour, in view of Jin and Scaglione, further in view of Schinagl; and
Rejection of claim 21 under 35 U.S.C. 103 as being unpatentable over Mansour, in view of Jin and Scaglione, further in view of Boskey, as evidenced by ScienceDirect:
Due to the claim amendments the rejections under 35 U.S.C. 103 have been withdrawn, however the amendments have necessitated new grounds of rejection, as set forth below.

New grounds of Rejection, necessitated by Amendment
Claims 1-4, 8-20 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Mansour et al., (J Med Biol Eng., 2013, February 1; 33(1): 1-16; previously cited) (“Mansour”), in view of Jin et al., (TISSUE ENGINEERING: Part A, Vol. 17, No. 23-24, 2011, pages 3057-3065; previously cited) (“Jin”) and Scaglione et al., (Biotechnology and Bioengineering, Vol. 111, No. 10, October 2014, pages 2107-2117; previously cited) (“Scaglione”).
	Mansour 2013 is directed to an overview of the state of the prior art focused on native and tissue-engineered (TE) cartilage and several main aspects of quality control measures as it applies to TE cartilage (Abstract).  
	Regarding claims 1 and 15, Mansour (Abstract and Introduction, pages 1-2) reviews arguments for developing and validating non-destructive testing methods for assessing TE products prior to implantation and notes that TE cartilage must be able to perform the same functions as native tissue, thus mechanical and biological properties approaching those of native cartilage are suitable pre-requisites for successful implantation.  Quality control assessment of these properties should be part of the in vivo success of an implant.  Mansour teaches that target values can be established by reviewing known native cartilage properties.  Mansour acknowledges that such quality control analysis and determinations are not yet in place for TE cartilage and need to be implemented in order to bridge the gap from in vitro TE cartilage to TE cartilage applicable to in vivo implantation.  
	Mansour teaches biomechanical properties must be considered for TE cartilage since the TE cartilage must be able to function under a wide range of loads and loading rates (2. Biomechanical considerations, page 2, last paragraph).  Mansour teaches the material properties of the cartilage can be measured using a variety of tests, including compression testing (confined or unconfined), indentation testing, shear testing, and tension tests, for example (2.1 Material property tests: 2.1.1 to 2.1.5, pages 4-5).  Mansour teaches the samples for materials testing are cylindrical samples obtained using a coring tool or biopsy punch (2.3 Sample preparation, page 7).
	Mansour further teaches that non-destructive characterization includes various techniques such as magnetic resonance imaging for determining the GAG concentrations, mechanical NDT (non-destructive testing), and ultrasound (4. Destructive vs. non-destructive testing of tissue- implications for implantation release criteria, page 11).
	Thus, Mansour’s teaching encompasses the provision of TE cartilage for various biomechanical tests for quality control analysis, including compression testing, which reads on “providing a tissue engineered construct” and “compressing the tissue engineered construct”.  Mansour teaches performing the testing and analysis determining whether the tissue engineered construct is ready for implantation based on said measuring”, thus meeting the limitations of claims 1 and  15. 
	Mansour differs from the instant invention is that Mansour does not specifically teach the TE cartilage scaffold has pores.  However, Jin is directed to tissue-engineered cartilage that employs cells and biocompatible scaffolds for repairing osteochondral defects wherein the in vitro tissue-engineered cartilage has mechanical and biochemical properties approaching that of native cartilage.  Jin specifically teaches preparing the tissue-engineered cartilage by seeding a porous ECM scaffold (extracellular matrix scaffold) (FIG. 1 A) with chondrocytes which were then subjected to culturing for 2 days, 2 weeks and 4 weeks in 6-well culture plates prior to implantation (Construction of engineered cartilage using rabbit chondrocytes and the ECM scaffold, page 3058; FIG. 1 B-C; FIG. 4 A-D). Thus, Jin has established it was well-known that tissue-engineered cartilage that is provided for implantation can comprise a scaffold having pores.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a tissue-engineered construct comprising a scaffold having pores.
The person of ordinary skill in the art would have been motivated to modify the method of Mansour to provide a tissue-engineered construct comprising a scaffold having pores, as taught by Jin, for the predictable result of promoting cell infiltration and proliferation thus successfully producing an implantable tissue-engineered cartilage that mimics native cartilage, thus meeting the limitations of claims 1 and 15.

Further regarding claim 1 and the limitations directed at measuring the tissue engineered construct for local compressive buckling of pores, it is noted that the cited prior art is silent as to measuring pore buckling.  
	It is noted that the instant specification discloses buckling refers to the pore walls becoming physically unstable in response to a compressive load (paragraphs [0021] and [0027]), however there is no further definition of the term “unstable”.  Thus, in its broadest reasonable interpretation the phrase “buckling” encompasses being unsteady, not stable, giving way or prone to change (see Merriam-Webster.com, unstable; previously provided). Therefore the recited “buckling” or “buckle” is interpreted to encompass scaffold pores that easily give way under compressive loading and would therefore have low compressive strength.
Although Mansour and Jin are silent as to measuring local compressive pore buckling, Mansour acknowledges that implanted cartilage constructs must immediately be able to withstand repetitive loads and the implantation of an inadequate piece of tissue that is unstable and unable to withstand compression (lacks compressive strength) results in catastrophic failure. Therefore, Mansour renders obvious determining construct instability and compression failure. Mansour teaches the necessity for mechanical assessments, such as compression testing and mechanical NDT (non-destructive testing) which can be adapted for evaluating TE cartilage at any stage of its development. These mechanical analysis are based on compression and indentation testing (4.3 Mechanical NDT, page 11).   

	It is further noted that Scaglione is directed to scaffold geometry for chondral applications and the effect that porosity has on Young’s modulus (tensile stiffness) and buckling resistance (Title and Abstract). Scaglione notes that buckling resistance is one type of mechanical property that needs to be tailored (optimized) in order to improve both the mechanical compatibility and the biological functionality of the implants (Mechanical Effects, right column, page 2110).  Scaglione teaches that under relatively high load, pore walls are prone to buckling and such buckling can modify the scaffold and affect its functionality (Mechanical Effects, left column, last paragraph to right column, first paragraph, page 2111). Scaglione further teaches performing unidirectional unconfined compression tests to assess the biomechanical reliability of the scaffold, as well as transversal unconfined compression tests to replicate the squeezing by surgical tweezers during implantation so as to determine the scaffold’s ability to resist damage when being handled during service (Scaffold Multilevel Characterization, right column, page 2113).  Scaglione teaches subjecting the engineered scaffolds to non-destructive longitudinal compression tests (i.e. local Mechanical Characterization of Scaffolds, left column, page 2114).
	Thus, Mansour, in view of Jin, recognizes the importance of measuring and determining the stability and compressive strength of the engineered cartilage constructs and it’s resistance to compression failure, and Scaglione further teaches performing compression tests to determine the ability of the engineered cartilage to resist failure during surgical handling as well as performing compression tests to measure the buckling parameters and notes that buckling resistance is one type of mechanical property that needs to be tailored (optimized) in order to improve both the mechanical compatibility and the biological functionality of the implants.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure local compressive pore buckling in order to determine the likelihood that the pores of the scaffold would buckle when compressed.
 The person of ordinary skill in the art would have been motivated to modify the method of the prior art to measure local compressive pore buckling, for the predictable result of determining if the implant is unstable and unable to withstand native compressive loads, and thus likely to fail upon implantation, thus meeting the limitation of claims 1 and 15.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Mansour, Jin and Scaglione because each of these teachings are directed at therapeutic uses of tissue-engineered cartilage.
	Regarding claim 2, Mansour teaches the tissue engineered construct is tissue engineered cartilage, thus meeting the limitation of claim 2.
Regarding claim 3, Mansour teaches that tissue engineering has promise as a treatment for arthritis (Abstract) and that in the USA over 40 million people (humans) suffer from arthritis (1. Introduction, second paragraph, page 1).  Mansour further teaches the use of autologous tissue-engineered constructs for each patient using his own cells, thus it is considered that Mansour’s teaching encompasses human tissue engineered constructs, thus meeting the limitation of claim 3.
	Regarding claim 4, Jin teaches providing a tissue engineered construct by seeding cells onto a scaffold and culturing the cells for up to 4 weeks to form tissue engineered cartilage, thus meeting the limitations of claim 4.
Regarding claim 8 and the limitation directed to characterizing the construct as ready for implanting if no buckling was detected, Scaglione recognizes that scaffolds that resist buckling have improved mechanical compatibility.  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to characterize the construct as ready for implantation based on the lack of buckling.  
The person of ordinary skill in the art would have been motivated to modify the method of the prior art to characterize the tissue engineered construct as ready for implantation based on the compressive stability, i.e. no buckling, for the predictable result of determining the implant is stable and able to withstand native compressive loads, thus meeting the limitation of claim 8.
Scaglione recognizes that scaffolds that resist buckling have improved mechanical compatibility; thus one would have had a reasonable expectation of successfully characterizing the tissue engineered construct as ready for implantation based on the lack of buckling.
Regarding claim 9, and the limitation “measuring bulk proteoglycan content”, it is noted that Jin teaches measuring bulk GAG (proteoglycan) content by digesting dried samples with papain and subsequently determining the GAG content using a dimethylmethyulene blue assay (Histological and chemical assays, right column, page 3058), which reads on measuring bulk proteoglycan content.
Further regarding claim 9 and the determining step, it is noted that Jin further determines the compressive strength, porosity and proteoglycan content of the engineered cartilage constructs (FIGS. 1, 2 and 3), wherein the 4 week constructs have the greatest compressive strength and accumulated the greatest content of proteoglcyans, filling in the porous space of the construct (have the least porosity).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the likelihood of buckling (compressive instability) based on the proteoglycan content.
The person of ordinary skill in the art would have been motivated to modify the method of the prior art to determine the likelihood of buckling (compressive instability) based on the proteoglycan content, for the predictable result of determining the implant is stable and able to withstand native compressive loads, thus meeting the limitation of claim 9.
Jin has shown that mature tissue-engineered constructs having the highest compressive strength are ready for implantation; thus one would have had a reasonable expectation of successfully determining the likelihood of buckling (compressive instability) based on the proteoglycan content.
Regarding claim 10, it is noted that Jin digests dried tissue engineered constructs using papain and determines the proteoglycan content using a dry weight of the construct (Histological and chemical assays, page 3058; Results, Evaluation of engineered cartilage in vitro, right column, last sentence, page 3059; FIG 2B), thus meeting the limitations of claim 10.
	Regarding claim 11, as to the limitation directed at further characterizing the proteoglycan content of the tissue construct and the probability of buckling, it is noted Jin performs compression testing of the tissue-engineered cartilage at 2 days, 2 weeks and 4 weeks and identifies that the 4 week construct having the highest content of GAG has the greatest compressive strength (no buckling). Thus, Jin illustrates scaffold compressive strength stability correlates with increased GAG content. Jin teaches the GAG content (i.e. proteoglycan content) for the 4 week tissue-engineered cartilage is approximately 1450 ug/mg (dry weight) (FIG. 2B; Results, Evaluation of engineered cartilage in vitro, right column, last sentence, page 3059).  Jin teaches GAG content in excess of 75 ug/mg (dry weight) for the constructs with the least compressive instability (less buckling). 
Therefore, Jin has established it was well-known that proteoglycan content directly correlates to the compressive stability and strength of the tissue-engineered cartilage.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to characterize the compressive strength of the tissue engineered construct based on the proteoglycan content, specifically 75 ug/mg (dry weight) or more. The person of ordinary skill in the art would have been motivated to modify the method of the prior art to determine scaffold compressive strength, for the predictable result of determining if the implant is stable and able to withstand native compressive loads, thus meeting the limitation of claim 11.

	Regarding claim 12, Jin teaches the Group 4 construct (4 week in vitro culture prior to implantation) has the greatest compressive strength (FIG. 3), a GAG content of 1450 ug/mg (dry weight). The Group 4 construct completely filled the cartilage defect (FIG. 5C, D, G and H; In vivo study, left column, page 3061) and showed hyaline cartilage tissue with a mature matrix, round cells, GAG-rich in neoECM that is well integrated with the host tissue (FIG. 5L and P; In vivo study, right column, first paragraph, page 3061).  The more mature construct having the greatest compressive strength and highest GAG content provided the best repair upon implantation.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to characterize the construct as ready for implantation when the construct has the greatest compressive stability and thus resists buckling (25% or less).
The person of ordinary skill in the art would have been motivated to modify the method of the prior art to characterize the tissue engineered construct as ready for implantation based on the compressive stability, for the predictable result of determining the implant is stable and able to withstand native compressive loads, thus meeting the limitation of claim 12.
Jin has shown that mature tissue-engineered constructs having the highest compressive strength are ready for implantation; thus one would have had a reasonable 
Regarding claim 13, as set forth above regarding claim 3, Mansour’s teaching renders obvious human tissue engineered constructs, thus it is considered that Mansour’s teaching encompasses determining whether or not the tissue engineered constructs are ready for human implantation, thus meeting the limitation of claim 13.
	Regarding claim 14, Jin teaches preparing the tissue engineered constructs in 6-well plates for each of 2 day, 2 weeks and 4 weeks constructs, which reads on “providing a plurality of tissue engineered constructs” (Construction of engineered cartilage using rabbit chondrocytes and the ECM scaffold, right column, page 3058).
	As to the limitation “analyzing involves analyzing one or more, but not all, of the plurality of tissue engineered constructs”, it is noted that Jin teaches measuring (analyzing) 5 specimens for compressive strength (Discussion, Mechanical properties, left column, page 3060; FIG. 3), and other constructs were used for Safranin-O staining to identify sulfated proteoglycans (FIG. 1) or for DNA quantitation (FIG. 2), thus not all constructs were used for compression analysis, thus meeting the limitation of claim 14.
	Regarding claim 16, Mansour teaches the tissue engineered construct is tissue engineered cartilage, thus meeting the limitation of claim 16.
	Regarding claim 17, Mansour teaches that tissue engineering has promise as a treatment for arthritis (Abstract) and that in the USA over 40 million people (humans) suffer from arthritis (1. Introduction, second paragraph, page 1).  Mansour further teaches the use of autologous tissue-engineered constructs for each patient using his own cells, thus it is considered that Mansour’s teaching encompasses human tissue engineered constructs, thus meeting the limitation of claim 17.
Regarding claim 18, Jin teaches providing a tissue engineered construct by seeding cells onto a scaffold and culturing the cells for up to 4 weeks to form tissue engineered cartilage, thus meeting the limitation of claim 18.
	Regarding claim 19, as set forth above regarding claims 1 and 15, Mansour, Jin and Scaglione render obvious the step of determining the probability of whether pores of the scaffold of the tissue engineered construct will buckle when compressed.
	Further regarding claim 19, as to the limitation “detecting biochemical composition data”, it is noted that Mansour teaches non-destructive analysis includes magnetic resonance imaging (MRI) to determine the GAG concentration of cartilage (4.1 MRI techniques, page 11), which reads on “detecting biochemical composition data”. 
Regarding claim 20, Mansour teaches using (MRI) to determine the GAG concentration of cartilage (4.1 MRI techniques, page 11) (total proteoglycan content) (3.1.3.2 Glycosaminoglycan (GAG) content, page 9), thus meeting the limitation of claim 20.
	Regarding claim 22, as set forth above regarding claim 19, the cited prior art renders obvious determining the probability that the pores of the scaffold would buckle when compressed.  As to the limitation directed at further characterizing the proteoglycan content of the tissue construct and the probability of buckling, it is noted Jin performs compression testing of the tissue-engineered cartilage at 2 days, 2 weeks and 4 weeks and identifies that the 4 week construct having the highest content of GAG has the greatest compressive strength (no buckling). Thus, Jin illustrates scaffold compressive strength stability correlates with increased GAG content. Jin teaches the GAG content (i.e. proteoglycan content) for the 4 week tissue-engineered cartilage is Results, Evaluation of engineered cartilage in vitro, right column, last sentence, page 3059).  Jin teaches GAG content in excess of 75 ug/mg (dry weight) for the constructs with the least compressive instability (less buckling). 
Therefore, Jin has established it was well-known that proteoglycan content directly correlates to the compressive stability and strength of the tissue-engineered cartilage.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to characterize the compressive strength of the tissue engineered construct based on the proteoglycan content, specifically 75 ug/mg (dry weight) or more. The person of ordinary skill in the art would have been motivated to modify the method of the prior art to determine scaffold compressive strength, for the predictable result of determining if the implant is stable and able to withstand native compressive loads, thus meeting the limitation of claim 22.
Jin has shown that proteoglycan content directly correlates to the compressive stability and strength of the tissue-engineered cartilage; thus one would have had a reasonable expectation of successfully characterizing the compressive strength of the tissue engineered construct based on the proteoglycan content, specifically 75 ug/mg (dry weight) or more.
	Regarding claim 23, Jin teaches the Group 4 construct (4 week in vitro culture prior to implantation) has the greatest compressive strength (FIG. 3), a GAG content of 1450 ug/mg (dry weight). The Group 4 construct completely filled the cartilage defect (FIG. 5C, D, G and H; In vivo study, left column, page 3061) and showed hyaline cartilage tissue with a mature matrix, round cells, GAG-rich in neoECM that is well In vivo study, right column, first paragraph, page 3061).  The more mature construct having the greatest compressive strength and highest GAG content provided the best repair upon implantation.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to characterize the tissue engineered construct as ready for implantation based on the least compressive instability, i.e. no buckling.  
The person of ordinary skill in the art would have been motivated to modify the method of the prior art to characterize the tissue engineered construct as ready for implantation based on the compressive stability, i.e. no buckling, probability is less than 25%, for the predictable result of determining the implant is stable and able to withstand native compressive loads, thus meeting the limitation of claim 23.
Jin has shown that mature tissue-engineered constructs having the highest compressive strength are ready for implantation; thus one would have had a reasonable expectation of successfully characterizing the tissue engineered construct as ready for implantation based on the compressive stability, i.e. no buckling, probability is less than 25%,
	Regarding claim 24, as set forth above regarding claim 17, Mansour’s teaching renders obvious human tissue engineered constructs, thus it is considered that Mansour’s teaching encompasses determining whether or not the tissue engineered constructs are ready for human implantation, thus meeting the limitation of claim 24.



Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Mansour, in view of Jin and Scaglione, as applied to claims 1-4, 8-20 and 22-24  above, and further in view of Schinagl et al., (Annals of Biomedical Engineering, Vol. 24, pp. 500-512, 1996; previously cited) (“Schinagl”).
The teaching of Mansour, in view of Jin and Scaglione is set forth above.
Regarding claim 6, it is noted that although Scaglione teaches compressing the tissue and detecting buckling (Mechanical Characterization of Scaffolds, left column, second and third paragraphs, page 2114), the cited prior art does not further teach staining the tissue, mounting the tissue on a tissue deformation imaging stage and subsequently compressing the construct.
However, Schinagl is directed to analyzing the mechanical properties of articular cartilage using fluorescent imaging during sample compression (Abstract). Schinagl teaches that video dimensional analysis systems have been used to visualize and quantitate displacement fields within deforming biological tissues (Introduction, right column, last paragraph, page 500).  Schinagl specifically teaches subjecting cartilage to uniaxial confined compression in a micro-compression chamber, wherein the cartilage sample is compressed between glass slides (i.e. tissue deformation stage) to permit imaging (Uniaxial Confined Compression in a Micro-compression Chamber, page 502l Figure 2). Samples are stained with Hoechst 33258 prior to mounting and compression (Tissue Explant and Specimen Preparation, left column, first paragraph, page 502).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to analyze the mechanical properties of the 
 The person of ordinary skill in the art would have been motivated to modify the prior art method to include analyzing the mechanical properties of the tissue by staining the tissue, mounting the tissue on a tissue deformation imaging stage and subsequently compressing the construct, as taught by Schinagl, for the predictable result of successfully obtaining visual mechanical property data, thus meeting the limitation of claim 6.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Schinagl and the cited prior art because each of these teachings are directed at the mechanical properties of tissue-engineered cartilage.	
Regarding claim 7, and the limitation directed to the measuring step, Schinagl teaches compression analysis using axial compression in a micro-compression chamber, which reads on measuring microscale axial strain.  Schinagl further teaches measuring the degree of shear of each image before and after compression (Image processing for Cell Identification and Localization, left column, first paragraph, page 505), which reads on measuring shear strain. Schinagl teaches collecting 768 x 512 pixel images which were subsequently digitized, which is considered to read on measuring on a grid using digital image correlation.
Schinagl differs from the instant invention in that Schinagl does not further teach measuring transverse strain or axial, transverse and shear strain rates, however, given the intention of Schinagl is to analyze various mechanical properties within deformed biological tissues, it would have been obvious to one of ordinary skill in the art before 
The person of ordinary skill in the art would have been motivated to modify the method of the prior art to determine scaffold mechanical properties in all directions, and over various periods of time, for the predictable result of determining if the implant is stable and able to withstand native strain and compressive loads.
Schinagl has shown that a variety of mechanical properties related to deformation of biological tissues are useful for determination of tissue displacement profile; thus one would have had a reasonable expectation of successfully measuring measuring transverse strain or axial, transverse and shear strain rates.
Further regarding claim 7, as set forth above regarding claims 1 and 15, Scaglione teaches performing longitudinal compression tests to determine buckling parameters (Mechanical Characterization of Scaffolds, left column, page 2114), thus Scaglione renders obvious identifying cartilage tissue buckling, which reads on identifying a buckling threshold.  Although Scaglione does not further teach classifying the tissue engineered constructs based on the buckling analysis, it would be prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to classify the tissue engineered constructs based on the buckling analysis. 
The person of ordinary skill in the art would have been motivated to modify the method of the prior art to classify the tissue engineered constructs based on the buckling analysis, for the predictable result of determining if the implant has mechanical and biological properties approaching those of native cartilage, and is therefore stable and able to withstand native strain and compressive loads.
.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Mansour, in view of Jin and Scaglione, as applied to claims 1-4, 8-20 and 22-24  above, and further in view of Boskey et al., (Biomaterials 28 (2007) 2465-2478; previously cited) (“Boskey”) as evidenced by ScienceDirect, Fourier Transform Infrared Spectroscopy; previously cited) (“ScienceDirect”).
The teaching of Mansour, in view of Jin and Scaglione is set forth above.
Regarding claim 21, it is noted that Mansour does not further teach the biochemical compositional analysis regarding the GAG content (proteoglycan content) is measured using vibrational spectroscopy, e.g. Fourier Transform Infrared Spectroscopy (FTIR) analysis.  However, Boskey is directed to FT-IR (Fourier Transform Infrared Spectroscopy) imaging of native and tissue-engineered cartilage (Title and Abstract; 3.4 FT-IR imaging of tissue-engineered cartilage, page 2472).  Boskey, Fig. 5B, illustrates using FT-IR spectroscopy for measuring proteoglycan (PG) content of cartilage and Boskey’s Fig. 6 specifically illustrates FT-IR for measuring the PG content of tissue-engineered cartilage.
ScienceDirect evidences that Fourier Transform Infrared Spectroscopy (FT-IR) is a form of vibrational spectroscopy (Fourier Transform Infrared Spectroscopy, Introduction, page 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute vibrational spectroscopy (FT-IR) for the biochemical compositional data analysis regarding the proteoglycan content in the prior art method.
 The person of ordinary skill in the art would have been motivated to use FT-IR (vibrational spectroscopy), as taught by Boskey, for the predictable result of measuring the proteoglycan content of the tissue-engineered cartilage.
The skilled artisan would have had a reasonable expectation of success in substituting FT-IR (vibrational spectroscopy) for the MRI analysis of Mansour, in view of Jin, because Boskey has shown that FT-IR successfully measures the PG content of tissue-engineered cartilage.  Substitution of one element for another known in the field is considered to be obvious, absent a showing that the result of the substitution yields more than predictable results.  See KSR International Co. v Teleflex Inc 82 USPQ2d 1385 (US 2007) at page 1395.

Response to Remarks
As to Applicant’s remarks regarding the previous rejection of claims 15-18 and 23-24 over Mansour, in view of Jin, and the amended limitation directed at measuring the local compressive buckling of the tissue engineered construct, as discussed at Remarks (pages 7-10), Applicant’s remarks have been fully considered, but are not 

As to Applicant’s remarks regarding the previous rejection of claims 1-5, 8-14, 19-20 and 22 over Mansour, in view of Jin and Scaglione, Applicant asserts that Scaglione is silent as to compressing a construct and measuring the local compressive buckling of pores and instead focuses on calculating buckling resistance, as discussed at Applicant’s remarks (page 10, last paragraph to page 11, first paragraph).
Applicant’s remarks have been fully considered, but are not found persuasive since Scaglione specifically teaches measuring longitudinal compression of tissue engineered samples, which identified buckling of pores (see Mechanical Characterization of Scaffolds, right column, page 2114 and Figure 8).

As to Applicant’s remarks regarding the rejection of claims 6 and 7, as discussed at Applicant’s remarks (page 11), Applicant asserts that Schinagl does not overcome the noted deficiencies of Mansour, Jin and Scaglione.
Applicants rely on the arguments used in traversing the rejection of claims 1-5, 8-14, 19-20 and 22 over Mansour, in view of Jin and Scaglione to also traverse this rejection without additional arguments. However, as explained immediately above, Applicant’s arguments regarding Mansour, Jin and Scaglione are not found persuasive since Scaglione specifically teaches measuring longitudinal compression of tissue engineered samples, which identified buckling of pores.  


Applicants rely on the arguments used in traversing the rejection of claims 1-5, 8-14, 19-20 and 22 over Mansour, in view of Jin and Scaglione to also traverse this rejection without additional arguments. However, as explained immediately above, Applicant’s arguments regarding Mansour, Jin and Scaglione are not found persuasive since Scaglione specifically teaches measuring longitudinal compression of tissue engineered samples, which identified buckling of pores.  


Conclusion
No claim is allowed.  No claim is free of the prior art.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the 

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366.  The examiner can normally be reached on M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

								/EVELYN Y PYLA/                        							 Examiner, Art Unit 1633                                                                                                                                                                               /SCOTT LONG/Primary Examiner, Art Unit 1633